                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ELLIOTT THOMAS,                                                                PLAINTIFF
#211477

v.                          CASE NO. 4:18-CV-00858 BSM

ZACHARY THOMPSON, Sergeant,
Pulaski County Regional Detention Facility, et al.                          DEFENDANTS

                                         ORDER

       United States Magistrate Judge Joe J. Volpe’s recommended disposition [Doc. No.

34] is adopted, defendants’ motion for summary judgment [Doc. No. 28] is granted, and this

lawsuit is dismissed without prejudice. It is certified that an in forma pauperis appeal from

this order would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 3rd day of June 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
